NUMBER 13-20-00496-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

                    IN THE INTEREST OF C.M.D., A CHILD


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Perkes

      This is an appeal of the trial court’s order dated August 25, 2020, terminating the

parental rights of S.G. (Mother) and R.D. (Father) to one minor child, C.M.D. On

September 23, 2020, Father submitted a pro se notice of appeal.

      On September 23, 2020 and October 28, 2020, the Clerk of this Court notified

Father, in accordance with Texas Rule of Appellate Procedure 42.3(c), that we would

dismiss this appeal unless the $205.00 filing fee was paid within ten days from receipt of
the letter. See TEX. R. APP. P. 42.3(c). Father has not responded to either of the notices

from the Clerk or paid the $205.00 filing fee. See TEX. R. APP. P. 5, 12.1(b), 42.3(c).

       On October 26, 2020, the Clerk of this Court sent another notice to Father,

instructing that this appeal was also subject to dismissal for want of prosecution under

Texas Rule of Appellate Procedure 38.8(a)(1), unless within seven days from the receipt

of the letter, Father provided a reasonable explanation for his failure to timely file a brief,

and the appellee is not significantly injured by Father’s failure to timely file a brief. See

TEX. R. APP. P. 38.6(a), 38.8(a)(1), 42.3(b), (c). More than seven days have passed, and

Father has not filed a brief or otherwise responded to the Clerk’s notice.

       An appellate court may dismiss a civil appeal for want of prosecution or failure to

comply with a notice from the clerk requiring a response or other action within a specified

time. See TEX. R. APP. P. 42.3(b), (c). In light of the foregoing, and mindful of the expedited

deadlines and procedures that apply to parental termination appeals, see TEX. R. APP. P.

28.4; TEX. R. JUD. ADMIN. 6.2(a), we conclude this appeal should be dismissed.

       Accordingly, the appeal in cause number 13-20-00496-CV is hereby DISMISSED

for want of prosecution and failure to comply with a notice from the Court. See TEX. R.

APP. P. 5, 38.8(a)(1), 42.3(b), (c).


                                                                 GREGORY T. PERKES
                                                                 Justice

Delivered and filed the
19th day of November, 2020.




                                              2